Citation Nr: 1633350	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

A review of the documents reveals that since a January 2015 statement of the case was issued, additional evidence- a private audiological evaluation dated in March 2015 and an article addressing acute unilateral sensorineural hearing loss-have been associated with the claims file.  As the Veteran's claim for a TDIU is remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all the newly associated documents. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In his April 2015 substantive appeal, the Veteran claimed that he had an auditory processing disorder which he believes was caused by service.  This claim is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is unable to work as result of his service-connected bilateral hearing loss and tinnitus.  The Veteran underwent Disability Benefits Questionnaire (DBQ) hearing loss and tinnitus examinations in July 2012 and October 2013.  While the examiners checked "yes" as to whether the Veteran's hearing loss and tinnitus impacted his ordinary conditions of daily life, to include ability to work, their responses were based on the Veteran's report of being unable to "find work or respond to questions or [normal] conversations" and were not supported by a rationale.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore, the Veteran has provided conflicting statements with regard to his TDIU claim.  In a statement received in January 2014, the Veteran reported that "writing is an occupation that does not require hearing," he has "engaged in it while continuously seeking a full-time job," and that he had "lost no time writing as a result of [his] SC (service-connected) disability." The Veteran also wrote that he was "an individual in excellent health" and that his "mind is astute and active."  See statement received in January 2014.   

Under these circumstances, a current Social and Industrial Survey providing a full description of the effects of the Veteran's service-connected bilateral hearing loss and tinnitus on ordinary activities, to include his employability, would be helpful to decide the instant claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical determination, but for the adjudicator, given the inadequate medical opinion evidence of record and the Veteran's conflicting statements, the Board finds that such a survey would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service-connected disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Furnish the Veteran a VA Form 21-8940 to enable him to file updated employment and financial information for the appellate period.

3.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, specifically, bilateral hearing loss and tinnitus, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is asked to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




